Citation Nr: 0926539	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  07-35 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the November 12, 1958 rating decision that did not consider a 
claim of entitlement to service connection for a psychiatric 
disability in adjudicating a claim of entitlement to service 
connection for a duodenal ulcer.

2.  Whether there was CUE in the July 15, 2003 rating 
decision that denied entitlement to service connection for 
dysthymia (claimed as depression and anxiety).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant served on active duty from November 1951 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's 
claims.

The appellant was scheduled for a Decision Review Officer 
hearing in September 2007, but he failed to report for this 
hearing and provided no explanation for his failure to 
report.  

The appellant submitted additional evidence consisting of a 
personal statement and a private medical statement after the 
issuance of the April 2009 supplemental statement of the 
case.  In June 2009, he specifically waived agency of 
original jurisdiction consideration.  See 38 C.F.R. § 20.1304 
(2008).


FINDINGS OF FACT

1.  No formal or informal claim of entitlement to service 
connection for a psychiatric disability was received prior to 
December 24, 2002.

2.  The November 1958 rating decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were incorrectly applied.

3.  The July 2003 rating decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were incorrectly applied.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error is not shown in the November 
12, 1958 rating decision, to the extent that the decision did 
not adjudicate a claim of service connection for a 
psychiatric disability.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2008).

2.  Clear and unmistakable error is not shown in the July 15, 
2003 rating decision.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
in part that "there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to [CUE] 
motions."  See Livesay, 15 Vet. App. at 179.  It was observed 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging such error is 
not pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person 
seeking a revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.

Based on the precedential decision of the Court in Livesay, 
the Board concludes that the moving party's CUE claims are 
not subject to the provisions of the VCAA.  The Board notes 
that the moving party has been accorded sufficient 
opportunity to present his contentions.  There is no 
indication that the moving party has further argument to 
present.

II.  Discussion

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  See 38 C.F.R. § 
3.151 (2008).  Any communication or action, indicating an 
intent to apply for one or more benefits, under the laws 
administered by VA, from a claimant may be considered an 
informal claim.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  See 
38 C.F.R. 3.155 (2008).

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  See 38 C.F.R. § 3.1(p) (2008); see also Rodriguez 
v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Rodriguez, supra, pointed out that for 
purposes of establishing the requirements and procedures for 
seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) define "claim," informal as 
well as formal, as a "communication in writing."  Further, 
the Federal Circuit stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."  The Federal Circuit also pointed 
out the provisions of 38 C.F.R. § 3.155(a) make clear that 
there is no set form that an informal written claim must 
take.  All that is required is that the communication 
"indicat[e] an intent to apply for one or more benefits under 
the laws administered by the Department," and "identify the 
benefits sought."

November 1958 Rating Decision

The appellant asserts that there was CUE in the November 1958 
rating decision due to the RO's failure to infer a claim of 
entitlement to service connection for a psychiatric 
disability.

Review of the record reflects that the appellant did not 
appeal the November 1958 rating decision's grant of service 
connection for a duodenal ulcer.  Accordingly, it became 
final.  See 38 C.F.R. § 3.104 (2008).  There are two 
exceptions to the rule of finality of VA decisions, i.e., 
challenges based on CUE in a prior, final decision (38 
U.S.C.A. §§ 5109A, 7111), and reopened claims based on new 
and material evidence (38 U.S.C.A. § 5108).  See Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In the recent case 
of Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the 
Federal Circuit held that the RO's failure to address an 
implied claim is properly challenged through a motion of CUE.  
See also Andrews v. Nicholson, 421 F.3d 1278, 1283 (Fed. Cir. 
2005).

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  See, e.g., Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993); Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992).  Allegations of CUE must be raised with 
sufficient particularity.  See Phillips v. Brown, 10 Vet. 
App. 25 (1997).  To establish CUE in a prior, final decision, 
all three of the following criteria must be met: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable; and (3) the error must be of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  See Stallworth 
v. Nicholson, 20 Vet. App. 482, 487 (2006); Damrel, supra; 
Russell, supra.

The law generally requires VA to "give a sympathetic reading 
to the veteran's filings by 'determining all potential claims 
raised by the evidence, applying all relevant laws and 
regulations.'"  See Szemraj v. Principi, 357 F.3d 1370, 1373 
(Fed. Cir. 2004) (quoting Robertson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001)).  Nevertheless, it is well 
settled that an intent to apply for benefits is an essential 
element of any claim, whether formal or informal, and, 
further, the intent must be communicated in writing.  See 
MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) 
(holding that the plain language of the regulations requires 
a claimant to have an intent to file a claim for VA 
benefits); Criswell v. Nicholson, 20 Vet. App. 501 (2006); 
Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) 
(noting that even an informal claim for benefits must be in 
writing); Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 
C.F.R. § 3.27 (1945) (stating that before VA can adjudicate a 
claim for benefits, "the claimant must submit a written 
document identifying the benefit and expressing some intent 
to seek it"); 38 C.F.R. § 3.1(p) (2008) (defining "claim" as 
"a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit").

The appellant contends that his claim for a stomach condition 
received at the RO in September 1958, along with the 
diagnosis of "psychophysiological gastrointestinal 
reaction" in an October 1958 VA neuropsychiatric 
examination, should have been liberally construed as a claim 
for service connection for a psychiatric disability and, 
therefore, the RO's failure to adjudicate the issue in the 
November 1958 rating decision constitutes CUE.  The Board 
observes that the appellant did not submit a claim of 
entitlement to service connection for a psychiatric 
disability prior to December 24, 2002.  Indeed, the September 
1958 application for VA compensation benefits clearly listed 
the disability for which the appellant was seeking service 
connection as a stomach condition.  No correspondence from 
the appellant to the RO mentioned a psychiatric disability 
prior to December 24, 2002.  The Board recognizes the 
appellant's diagnosis of "psychophysiological 
gastrointestinal reaction" in the October 1958 VA 
examination; however, the fact that a diagnosis was rendered 
during a VA examination does not amount to a claim for 
benefits.  

The appellant must identify in some fashion that he is 
seeking compensation for a disability.  The mere presence of 
medical evidence of a disability does not show an intent on 
the appellant's part to seek service connection and therefore 
does not constitute a claim; rather, the appellant must 
assert a claim either expressly or impliedly.  Because the 
appellant did not have a claim for service connection for a 
psychiatric disability pending at the time of the November 
1958 rating decision, the Board finds that his argument 
alleging CUE in the November 1958 rating decision lacks legal 
merit.  Here, the November 1958 rating decision is not final 
and binding with respect to any claim for a psychiatric 
disability.  For this reason, as a matter of law, the 
November 1958 rating decision cannot be the subject of a 
claim of CUE regarding the appellant's alleged psychiatric 
disability.  

The Board notes that VA has a duty to consider a claim under 
all theories of entitlement and that VA must fully and 
sympathetically develop a veteran's claim to its optimum, 
which requires VA to determine all potential claims raised by 
the evidence, applying all relevant laws and regulations.  
See Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  
However, a breach of duty to assist in development of the 
claim cannot serve as a basis for claiming CUE.  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Crippen 
v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 
Vet. App 377 (1994).


July 2003 Rating Decision

The appellant contends that the July 2003 rating decision 
that denied his claim of entitlement to service connection 
for dysthymia (claimed as depression and anxiety) contained 
CUE because the RO failed to consider the VA medical opinion 
dated in January 1964.  

Law and regulations in effect at the time of the July 2003 
rating decision:

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2002).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The appellant does not seem to assert that the RO applied the 
incorrect legal standard in its July 2003 decision, nor does 
he contend that the law was incorrectly applied to the facts 
as they were known at the time of the July 2003 rating 
decision.  Rather, the heart of the appellant's CUE claim is 
that RO's evaluation of the relevant evidence in July 2003 
was incorrect.  His arguments reflect little more than a 
disagreement with how the RO weighed the evidence in the 
record at the time of its July 2003 decision.  

Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  
In order to show that CUE occurred the evidence must show 
that the law was incorrectly applied to the facts as they 
were known at the time and that, had the error not occurred, 
the decision would have been manifestly different.  See 
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  This, 
however, appears to be exactly what the appellant has asked 
the Board to do.  In that the appellant merely seeks to have 
the evidence re-weighed, the purported CUE claim fails.

The July 2003 rating decision stated that although the 
appellant was seen in service for psychosomatic 
gastrointestinal disorder, no mental disorder was noted in 
service, nor did the evidence show treatment for an acquired 
psychiatric disorder in service.  This finding clearly 
contemplates a thorough review of all of the evidence of 
record.  The fact that the January 1964 VA medical opinion 
was not specifically cited, does not mean that it was not 
considered in the service connection claim.  As has been 
discussed above, mere disagreement as to how evidence was 
weighed cannot constitute a valid CUE claim.

In short, the appellant has not pled with any degree of 
specificity any error of law or fact that allegedly occurred, 
as required by law.  See Andre, supra.  The Board finds, 
therefore, that the appellant has failed to raise a valid 
claim of CUE in the July 2003 rating decision.

Finally, the Board has considered whether the more proper 
remedy in this case is denial or dismissal.  In this regard, 
the Board has considered the Court's holding in Simmons v. 
Principi, 17 Vet. App. 104 (2003) to the effect that if the 
claimant is only asserting disagreement with how VA evaluated 
the facts before it, the claim should be dismissed without 
prejudice because of the absence of legal merit or lack of 
entitlement under the law.  The Board believes, given the 
circumstances of this case, dismissal is more appropriate.  
As was stated above, the primary focus of the appellant's 
argument was that the RO failed to properly assess the 
evidence. The appellant's contentions do constitute a valid 
CUE claim, and thus dismissal is warranted.


ORDER

The claim of CUE in the November 12, 1958 rating decision 
that did not consider a claim of entitlement to service 
connection for a psychiatric disability in adjudicating a 
claim of entitlement to service connection for a duodenal 
ulcer is denied.

The claim of CUE in the July 15, 2003 rating decision in 
failing to grant service connection for dysthymia is 
dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


